DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 19, 2021 and July 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 13 “a mirror having a pivot axis” has clarity issues.  In light of the specification, see annotated figure 1 below, while the device (1) does include a pivot axes (A & B) at the intersection of the spacer (7) and connecting element (5).  However, the mirror (2) of the claimed device ; [[having]] a pivot axis;” in claim 1 line 3 and in claim 13 line 4; and for consistency “the pivot axis 
[AltContent: rect][AltContent: textbox (axis)][AltContent: oval][AltContent: textbox (mirror)]
    PNG
    media_image1.png
    250
    502
    media_image1.png
    Greyscale

Figure 1.  Annotated version of instant application’s figure 1.


Claims 2-5 and 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wossidlo US Patent 3,946,166, of record, in view of Coppoolse US Patent Application Publication 2004/0094882, of record, and in further view of Ziolek et al. international patent document WO2014/041134 using US Patent Application Publication 2015/0185472 as an English translation.
inter alia column 4 lines 29-46 particularly “Controlled displacement of mirror 41 along with magnet 33 about pin 34 is effected by selective energization of a pair of electromagnetic means, shown as electromagnets 45, 45 and 46, 46”), wherein the at least one coil has a winding axis about which coil turns are wound (axiomatic), wherein the at least one coil is rigidly connected to the frame (see figure 2) and the permanent magnet is positioned in the magnetic field of the at least one coil (see figure 2), wherein the magnet axis and the winding axis of the at least one coil do not extend in parallel (see figures 2-3), wherein, viewed in the direction perpendicular to the pivot axis and the winding axis (see view in figures 2-3), the height of the cross section of the permanent magnet (e.g. 33) is less than or equal to twice the height of a cross section of the at least one coil (45 is shown to have a smaller height than 33), wherein a cross section of the permanent magnet and the cross section of the at least one coil at least partially overlap (see figure 2), and wherein the permanent magnet is positioned offset from a central position with respect to the at least one coil in a direction toward the mirror (see annotated figure 2 below).
[AltContent: textbox (Center line of electromagnet)][AltContent: textbox (Center line of permanent magnet)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    71
    303
    media_image2.png
    Greyscale


Figure 2.  Annotated portion of Wossidlo figure 2


Wossidlo does not disclose a connecting element comprising a cross-shaped, solid-state joint, wherein the connecting element is rigidly connected to the frame, wherein, when viewed along the magnet axis, the connecting element is arranged between the mirror and the permanent magnet and a spacer is arranged between the permanent magnet and the connecting element, wherein a length of the connecting element defines a space between a center point of the permanent magnet and the winding axis of the at least one coil.  
Coppoolse teaches an improvement for suspension systems in tip-tilt actuators for suspending movable mirrors (paragraphs [0003-05]) including systems with magnetic actuators (e.g. figure 1F magnets 9.1 & 9.2) and specifically notes US Patent 3,946,166, i.e. Wossidlo, and teaches the improvement is a connecting element comprising a cross-shaped, solid-state joint (e.g. figure 2A first suspension system 10) wherein the connecting element is rigidly connected to the frame (paragraph [0048]).  One would be motivated to incorporate this improvement for the purpose of having uniform movement in desired tip tilt directions (paragraphs [0082 & 0090]), inherently provide advantages such as frictionless, stictionless and clean operation which can be made to be impervious to environmental strain (paragraphs [0074-79]) and having a low cost and having simple design and assembly (paragraph [0041]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Wossidlo to have a connecting element comprising a cross-shaped, solid-state joint as taught by Coppoolse for the purpose of having uniform movement in desired tip tilt directions, inherently provide advantages such as frictionless, stictionless and clean operation which can be made to be impervious to environmental strain and having a low cost and having simple design and assembly.
Coppoolse does not provide exactly instructions as to how the improved suspension system would be incorporated into the device.  Specifically, Coppoolse does not teach wherein, when viewed along the magnet axis, the connecting element is arranged between the mirror and the permanent 
Ziolek teaches a device for deflecting a laser beam (abstract e.g. figures 1-6 deflection equipment 4), comprising a mirror (abstract e.g. reflecting surface 15); a pivot axis (abstract “… deflectable around an arbitrary space axis …”); a frame (abstract e.g. mounting body 3), to which the mirror is pivotably connected (abstract) by a connecting element (abstract e.g. flexible element 13); a permanent magnet (e.g. forcing component/magnet 17) rigidly connected to the mirror (see figures 1-6); and at least one coil (e.g. coils 14) with a winding axis (axiomatic for an electromagnetic coil) for exerting a magnetic deflection force on the permanent magnet (abstract & paragraph [0041]), and further teaches the connecting element (e.g. 13) is arranged between the mirror (e.g. 15) and the permanent magnet (e.g. 17) and a spacer (e.g. joining element 16) is arranged between the permanent magnet and the connecting element (see figures 3 & 6), wherein a length of the connecting element defines a space between a center point of the permanent magnet and the winding axis of the at least one coil (see figures 3 & 6).  One would be motivated to assemble the elements in this order to have a working device as taught by Ziolek, further, this would be combining prior art elements according to known methods to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Wossidlo as modified by Coppoolse to have the connecting element is arranged between the mirror and the permanent magnet and a spacer is arranged between the permanent magnet and the connecting element, wherein a length of the connecting element defines a space between a center point of the permanent magnet and the winding axis of the at least one coil as taught by Ziolek for the purpose of 
Regarding claim 2 Wossidlo as modified by Coppoolse and Ziolek discloses the device of claim 1, as set forth above.  Wossidlo, Coppoolse and Ziolek do not disclose or teach wherein the height of the cross section of the permanent magnet is between 0.3 times and 0.6 times the height of the cross section of the at least one coil.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Wossidlo as modified by Coppoolse and Ziolek establish general conditions of the claim, as set forth above.  One would be motivated to balance the range of sizes taking into consideration the clearances, resonant frequencies and the interaction of the field strength from the electromagnet and the permanent magnet.   Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Wossidlo as modified by Coppoolse and Ziolek to have the height of the permanent magnet between 0.3 times and 0.6 times the height of the at least one coil since it would be discovering the optimum or workable ranges and one would be motivated to balance the range of sizes taking into consideration the clearances, resonant frequencies and the interaction of the field strength from the electromagnet and the permanent magnet.
Regarding claim 3 Wossidlo as modified by Coppoolse and Ziolek discloses the device of claim 1, as set forth above.  Wossidlo further discloses wherein the height of the cross section of the permanent magnet is less than the height of the cross section of the at least one coil (see figure 2).
Regarding claim 4 Wossidlo as modified by Coppoolse and Ziolek discloses the device of claim 1, as set forth above.  Wossidlo further discloses wherein a height overlap () of the cross sections of the permanent magnet and the at least one coil is greater than or equal to 50% of the lesser of the height of the cross section of the at least one coil and the cross section of the permanent magnet (see figure 2).
) is equal to 100% of the lesser of the height of the cross section of the at least one coil and the cross section of the permanent magnet (see figure 2).
Regarding claim 11 Wossidlo as modified by Coppoolse and Ziolek discloses the device of claim 1, as set forth above.  Wossidlo further discloses wherein the permanent magnet is spaced apart closer to the mirror than the at least one coil (see figure 2).
Regarding claim 12 Wossidlo as modified by Coppoolse and Ziolek discloses the device of claim 1, as set forth above.  Wossidlo further discloses wherein the permanent magnet overlaps on 50% to 100% of its height with the cross section of the at least one coil (see figure 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wossidlo US Patent 3,946,166, of record, in view of Coppoolse US Patent Application Publication 2004/0094882, of record, and Ziolek et al. international patent document WO2014/041134 using US Patent Application Publication 2015/0185472 as an English translation as evidenced by educational text Nelson Physics 11, chapter 13, pp482-489, 2002, of record, and Miller US Patent 2,482,860, of record.
Regarding claims and 7 and 8 Wossidlo as modified by Coppoolse and Ziolek discloses the device of claim 1, as set forth above.  Wossidlo, Coppoolse and Ziolek do not disclose or teach wherein the at least one coil has a coil core made of a nonferromagnetic material, as recited in claim 7; and wherein the coil core of the at least one coil consists of a copper alloy, an aluminum alloy, aluminum oxide, or aluminum nitride, as recited in claim 8.  The examiner takes Official Notice1 that core materials can be made from ferromagnetic materials, e.g. iron, nickel & cobalt; or paramagnetic materials, e.g. .

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wossidlo US Patent 3,946,166, of record, in view of Coppoolse US Patent Application Publication 2004/0094882, of record, and Ziolek et al. international patent document WO2014/041134 using US Patent Application Publication 2015/0185472 as an English translation and in further view of Uchino et al. foreign patent JP20100266508, of record.
Regarding claim 9 Wossidlo as modified by Coppoolse and Ziolek discloses the device of claim 1, as set forth above.  Wossidlo, Coppoolse and Ziolek do not disclose or teach wherein the mirror is provided on both a front side and a back side of the mirror with a metallic-dielectric hybrid coating.  Uchino teaches an optical scanning device (title e.g. figure 2 optical scanning device 12) for deflecting a laser (lines 10-14 e.g. light source 13) with an oscillation mirror (abstract e.g. mirror 20) and further teaches it can be a metallic-dielectric hybrid coating (lines 242-246 “… a dielectric multilayer film on gold or aluminum …”) on the both a front side and a back side of the mirror of the mirror (lines 242-246 & inter alia abstract & lines 335-347).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Wossidlo as modified by Coppoolse and Ziolek to have a metallic-dielectric hybrid coating on both the front and back of the mirror as taught by Uchino for the purpose of enabling angle detection using the back surface of the mirror. 
Regarding claim 10 Wossidlo as modified by Coppoolse, Ziolek and Uchino discloses the device of claim 9, as set forth above.  Wossidlo, Coppoolse, Ziolek and Uchino do not disclose or teach wherein the dielectric hybrid coating on both sides are of equal thickness.  However, there are two possibilities, i.e. either the thicknesses are equal to each other or the thicknesses are unequal.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  One would be motivated to have the same thickness to use the same manufacturing process to create a reflective surface with sufficient reflectance.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device disclosed by Wossidlo as modified by Coppoolse, Ziolek and Uchino to have the dielectric hybrid coating on both sides are of equal thickness since it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of using the same manufacturing process to create a reflective surface with sufficient reflectance.
Regarding claim 13 Wossidlo as modified by Coppoolse and Ziolek discloses a deflection device system (e.g. figure 1) comprising: the deflection device of claim 1 (as set forth above); a controller for actuating the deflection device (e.g. driver 18); and a sensor (e.g. photodetector or photoreceptor arrangement 22) for generating an input signal for the controller (e.g. via amplifier 25), wherein the inter alia column 3 line 38- column 4 line 5).
Wossidlo, Coppoolse and Ziolek do not disclose or teach the sensor for measuring the pivot angle of the mirror.
Uchino further teaches (e.g. figures 3 & 6A-7) a sensor (e.g. angle detection unit 21 includes light receiving portions 31b & 32b) for measuring the pivot angle of the mirror (inter alia lines 88-90, 103-104, 335-347 & 365-373) by calculating the angle (lines 348-349) and for generating an input signal for the controller (inter alia lines 348-349) using feedback (inter alia lines 126-129, 210-214 & 220-223 see arrows between 21 & 14 in figure 3) for the purpose of accurately detect the angle of the mirror of the deflection device system (inter alia lines 33-36 & 133-136).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the deflection device system as disclosed by Wossidlo as modified by Coppoolse and Ziolek to have a sensor for measuring the pivot angle of the mirror as taught by Uchino for the purpose of accurately detect the angle of the mirror of the deflection device system.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi foreign patent et al. JP2014113651, of record, in view of Coppoolse US Patent Application Publication 2004/0094882, of record, and in further view of Sciaky et al. foreign patent FR2622710.
Regarding claim 1 Aoyanagi discloses a device (title e.g. figures 1-2 MEMS device 2) for deflecting a laser beam (intended use, further line 148 “2 can operate as a light deflection device”) in 2), comprising a mirror (e.g. mirror 8); a pivot axis (e.g. rocking axis C); a frame (e.g. support frame 4), to which the mirror is connected by a connecting element (e.g. torsion beam groups 10a-b) so it is pivotable (inter alia lines 137-139 “…rockable around the rocking axis C …”); a permanent magnet (e.g. permanent magnet 12) rigidly connected to the mirror (inter alia line 196 “12 is fixed to the oscillating plate 6”) and having a north pole and a south pole that define a magnet axis (see figure 2); and at least one coil (e.g. electromagnets 14a and 14b) for exerting a magnetic deflection force on the permanent magnet (inter alia lines 204-212), wherein the at least one coil has a winding axis about which coil turns are wound (see figures 1-2), wherein the connecting element (e.g. 10a-b) is rigidly connected to the frame (see figure 1), wherein the at least one coil is rigidly connected to the frame (implicit that the electromagnets are fixed in place for proper functioning) and the permanent magnet is positioned in the magnetic field of the at least one coil (see figures 1-2), wherein the magnet axis (in the z direction) and the winding axis of the at least one coil (in the y direction) do not extend in parallel (see figures 1-2), wherein, viewed in the direction perpendicular to the pivot axis of the mirror and the winding axis (view seen in figure 2), the height of the cross section of the permanent magnet is less than or equal to twice the height of a cross section of the at least one coil (see figure 2), wherein a cross section of the permanent magnet and the cross section of the at least one coil at least partially overlap (see figure 2), and wherein the permanent magnet is positioned offset from a central position with respect to the at least one coil in a direction toward the mirror (see annotated figure 3 below).
[AltContent: textbox (Center line of electromagnet)][AltContent: connector][AltContent: textbox (Center line of permanent magnet)][AltContent: connector]
    PNG
    media_image3.png
    307
    700
    media_image3.png
    Greyscale


Figure 3.  Annotated version of Aoyanagi figure 2


Aoyanagi does not disclose a connecting element comprising a cross-shaped, solid-state joint, wherein, when viewed along the magnet axis, the connecting element is arranged between the mirror and the permanent magnet and a spacer is arranged between the permanent magnet and the connecting element, wherein a length of the connecting element defines a space between a center point of the permanent magnet and the winding axis of the at least one coil.
Coppoolse teaches an improvement for suspension systems in tip-tilt actuators for suspending movable mirrors (paragraphs [0003-05]) including systems with magnetic actuators (e.g. figure 1F magnets 9.1 & 9.2), and teaches the improvement is a connecting element comprising a cross-shaped, solid-state joint (e.g. figure 2A first suspension system 10).  One would be motivated to incorporate this improvement for the purpose of having uniform movement in desired tip tilt directions (paragraphs [0082 & 0090]), inherently provide advantages such as frictionless, stictionless and clean operation which can be made to be impervious to environmental strain (paragraphs [0074-79]) and having a low cost and having simple design and assembly (paragraph [0041]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Aoyanagi to have a connecting element comprising a cross-shaped, solid-state joint as taught by Coppoolse for the purpose of having uniform movement in desired tip tilt directions, inherently provide advantages such as frictionless, stictionless and clean operation which can be made to be impervious to environmental strain and having a low cost and having simple design and assembly.

Sciaky teaches a device for deflecting a laser beam (lines 10-20 e.g. figures 1-2), comprising a mirror (e.g. mirror 1); a pivot axis (e.g. center 6); a frame (e.g. rigid support 5), to which the mirror is pivotably (abstract) connected by a connecting element (e.g. sleeve 4); a magnetic element (e.g. armature 9); and at least one coil (e.g. coils 8) for exerting a magnetic deflection force on the magnetic element (lines 77-87), wherein the at least one coil has a winding axis about which coil turns are wound (see figure 2), and further teaches wherein the connecting element (e.g. 4) is arranged between the mirror (e.g. 1) and the magnetic element (e.g. 9) and a spacer (e.g. rod 3) is arranged between the permanent magnet and the connecting element (see figure 1), wherein a length of the connecting element defines a space between a center point of the permanent magnet and the winding axis of the at least one coil (see figure 1).   One would be motivated to assemble the elements in this order to have a working device as taught by Sciaky, further, this would be combining prior art elements according to known methods to yield predictable results.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Aoyanagi as modified by Coppoolse to have the connecting element is arranged between the mirror and the permanent magnet and a spacer is arranged between the permanent magnet and the connecting element, wherein a length of the connecting element defines a space between a center point of the permanent magnet and the winding axis of the at least one coil as taught by Sciaky for the purpose of 
Regarding claim 2 Aoyanagi as modified by Coppoolse and Sciaky discloses the device of claim 1, as set forth above.  Aoyanagi, Coppoolse and Sciaky do not disclose or teach wherein the height of the cross section of the permanent magnet is between 0.3 times and 0.6 times the height of the cross section of the at least one coil.   However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Aoyanagi as modified by Coppoolse and Sciaky establishes general conditions of the claim, as set forth above.  One would be motivated to balance the range of sizes taking into consideration the clearances, resonant frequencies and the interaction of the field strength from the electromagnet and the permanent magnet.   Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Aoyanagi as modified by Coppoolse and Sciaky to have the height of the permanent magnet between 0.3 times and 0.6 times the height of the at least one coil since it would be discovering the optimum or workable ranges and one would be motivated to balance the range of sizes taking into consideration the clearances, resonant frequencies and the interaction of the field strength from the electromagnet and the permanent magnet.
Regarding claim 3 Aoyanagi as modified by Coppoolse and Sciaky discloses the device of claim 1, as set forth above.  Aoyanagi further discloses wherein the height of the cross section of the permanent magnet is less than the height of the cross section of the at least one coil (see figure 2).
Regarding claim 4 Aoyanagi as modified by Coppoolse and Sciaky discloses the device of claim 1, as set forth above.  Aoyanagi further discloses wherein a height overlap () of the cross sections of the permanent magnet and the at least one coil is greater than or equal to 50% of the lesser of the height of the cross section of the at least one coil and the cross section of the permanent magnet (see figure 2).
) is equal to 100% of the lesser of the height of the cross section of the at least one coil and the cross section of the permanent magnet (see figure 2).
Regarding claim 11 Aoyanagi as modified by Coppoolse and Sciaky discloses the device of claim 1, as set forth above.  Aoyanagi further discloses wherein the permanent magnet is spaced apart closer to the mirror than the at least one coil (see figures 1-2).
Regarding claim 12 Aoyanagi as modified by Coppoolse and Sciaky discloses the device of claim 1, as set forth above.  Aoyanagi further discloses wherein the permanent magnet overlaps on 50% to 100% of its height with the cross section of the at least one coil (see figure 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi et al. foreign patent JP2014113651, of record, in view of Coppoolse US Patent Application Publication 2004/0094882, of record, and Sciaky et al. foreign patent FR2622710 as evidenced by educational text Nelson Physics 11, chapter 13, pp482-489, 2002, of record, and Miller US Patent 2,482,860, of record.
Regarding claims and 7 and 8 Aoyanagi as modified by Coppoolse and Sciaky discloses the device of claim 1, as set forth above.  Aoyanagi, Coppoolse and Sciaky do not disclose or teach wherein the at least one coil has a coil core made of a nonferromagnetic material, as recited in claim 7; and wherein the coil core of the at least one coil consists of a copper alloy, an aluminum alloy, aluminum oxide, or aluminum nitride, as recited in claim 8.  The examiner takes Official Notice3 that core materials can be made from ferromagnetic materials, e.g. iron, nickel & cobalt; or paramagnetic materials, e.g. aluminum; or diamagnetic materials e.g. copper & silver, as evidenced by educational Physics text page .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi et al. foreign patent JP2014113651, of record, in view of Coppoolse US Patent Application Publication 2004/0094882, of record, and Sciaky et al. foreign patent FR2622710 and in further view of Uchino et al. foreign patent JP20100266508, of record.
Regarding claim 9 Aoyanagi as modified by Coppoolse and Sciaky discloses the device of claim 1, as set forth above.  Aoyanagi, Coppoolse and Sciaky do not disclose or teach wherein the mirror is provided on both a front side and a back side of the mirror with a metallic-dielectric hybrid coating.  Uchino teaches an optical scanning device (title e.g. figure 2 optical scanning device 12) for deflecting a laser (lines 10-14 e.g. light source 13) with an oscillation mirror (abstract e.g. mirror 20) and further teaches it can be a metallic-dielectric hybrid coating (lines 242-246 “… a dielectric multilayer film on gold or aluminum …”) on the both a front side and a back side of the mirror of the mirror (lines 242-246 & 250-251 “… reflection films on the front and back surfaces …”) for the purpose of angle detection using the back surface of the mirror (inter alia abstract & lines 335-347).  Therefore, it would be obvious to a 
Regarding claim 10 Aoyanagi as modified by Coppoolse, Sciaky and Uchino discloses the device of claim 9, as set forth above.  Aoyanagi, Coppoolse, Sciaky and Uchino do not disclose or teach wherein the dielectric hybrid coating on both sides are of equal thickness.  However, there are two possibilities, i.e. either the thicknesses are equal to each other or the thicknesses are unequal.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  One would be motivated to have the same thickness to use the same manufacturing process to create a reflective surface with sufficient reflectance.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device disclosed by Aoyanagi as modified by Coppoolse, Sciaky and Uchino to have the dielectric hybrid coating on both sides are of equal thickness since it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of using the same manufacturing process to create a reflective surface with sufficient reflectance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi et al. foreign patent JP2014113651, of record, in view of Coppoolse US Patent Application Publication 2004/0094882, of record, and Sciaky et al. foreign patent FR2622710 and in further view of Uchino et al. foreign patent JP20100266508, of record, as evidenced by DiStefeno et al. Schaum’s Outline Series Theory and .
Regarding claim 13 Aoyanagi as modified by Coppoolse and Sciaky discloses a deflection device system (lines 10-24) comprising: a deflection device of claim 1 (as set forth above); a controller for actuating the deflection device (lines 14-21 “…a driving unit such as an electrostatic actuator to oscillate the oscillating plate around the oscillating axis …”); wherein the controller is configured to set the current that flows through the at least one coil of the deflection device via an output signal (lines 10-24 & 100-102 “…a current is passed through an electromagnet …”).
Aoyanagi, Coppoolse and Sciaky do not disclose or teach a sensor for measuring the pivot angle of the mirror and for generating an input signal for the controller, and wherein the output signal is determined using a setpoint value and a transfer function of the deflection device system.
Uchino further teaches (e.g. figures 3 & 6A-7) a sensor (e.g. angle detection unit 21 includes light receiving portions 31b & 32b) for measuring the pivot angle of the mirror (inter alia lines 88-90, 103-104, 335-347 & 365-373) by calculating the angle (lines 348-349) and for generating an input signal for the controller (inter alia lines 348-349) using feedback (inter alia lines 126-129, 210-214 & 220-223 see arrows between 21 & 14 in figure 3) for the purpose of accurately detect the angle of the mirror of the deflection device system (inter alia lines 33-36 & 133-136) to control the output of the system with high accuracy (inter alia lines 33-36).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Aoyanagi as modified by Coppoolse and Sciaky to have a sensor for measuring the pivot angle of the mirror and for generating an input signal for the controller using a feedback system as taught by Uchida for the purpose of accurately detect the angle of the mirror of the deflection device system for the purpose of accurately detect the angle of the mirror of the deflection device system to control the output of the system with high accuracy.

The examiner takes Official Notice4 that it is the standard for feedback control systems to use reference, i.e. setpoint, values and transfer function, i.e. a mathematical representation of the input and output of the system, for the purpose of controlling the device, as evidenced by Wikipedia and DiStefano.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the feedback controller in the deflection device system as disclosed by Aoyanagi as modified by Coppoolse, Sciaky and Uchida to use a setpoint, i.e. reference value and a transfer function to determine the controller’s output, since this is the standard means of operating a feedback controller.  

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the motivation to combine the improvement for suspension systems in tip-tilt actuators for suspending movable mirrors as taught by Coppoolse with the devices of Wossidlo and/or Aoyanagi is not applicable, the examiner is unpersuaded.  Applicant rightly points out that Coppoolse paragraph [0016] discusses advantages of its improvement over membrane systems.  Applicant further indicates that neither Wossidlo and/or Aoyanagi is a membrane system.  The examiner agrees.  Coppoolse’s improvement is applicable to several different types of tip-tilt actuators, see figures 1A-1F.  Particularly, Coppoolse discusses devices with magnetic actuators (e.g. figure 1F magnets 9.1 & 9.2) and specifically notes US Patent 3,946,166, i.e. Wossidlo.  Regarding the motive to use Coppoolse’s improvement in a magnetic device the examiner also indicated several other motivations to combine, e.g. uniform movement in desired tip tilt directions (paragraphs [0082 & 
Regarding applicant’s argument that the combination of Wossidlo and Coppoolse (and Uchino) fails to disclose or teach the new limitations in claims 1 and 13.  A new grounds of rejection is made in view of Ziolek, which teaches these limitations, as set forth above.
Regarding applicant’s argument that the combination of Aoyanagi and Coppoolse (and Uchino) fails to disclose or teach the new limitations in claims 1 and 13.  A new grounds of rejection is made in view of Sciaky, which teaches these limitations, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                      July 10, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.
        2 This recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02.  In this case the claim’s body does not include two pivot axis or more than one coil arranged to pivot around two axis.
        3 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.
        4 Since applicant did not traverse the examiner’s assertion of official notice the statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of official notice, see MPEP 2144.03 C.